Citation Nr: 0421668	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  03-05 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Chicago, Illinois (RO).


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) is manifested by nightmares, anxiety, 
depression, anger, and some difficulty in establishing and 
maintaining effective relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in June 2002 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disability, or to provide a properly executed release so that 
VA could request the records on his behalf.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are not on file, however 
his VA treatment records have been associated with the claims 
file.  The veteran was asked to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in the statement of the case, and a supplemental statement of 
the case, what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  The 
veteran was given VA examinations in July 2002, May 2003, and 
February 2004, and is currently being treated for his PTSD at 
his local VA facility.  Thus, VA's duty to assist has been 
fulfilled.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule (Rating Schedule) for Rating 
Disabilities.  38 C.F.R. Part 4 (2003).  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  Although the regulations do not give 
past medical reports precedence over current findings, the 
Board is to consider the veteran's medical history in 
determining the applicability of a higher rating for the 
entire period in which the appeal has been pending.  Id.; 
Powell v. West, 13 Vet. App. 31, 34 (1999).

A June 2002 outpatient initial assessment and treatment plan 
from the Vet Center indicates that the veteran described 
prior excessive consumption of alcohol as a coping mechanism, 
current and frequent headaches, nervousness, unwanted 
thoughts of the Korean War, loss of sexual interest or 
pleasure, irritability, low energy, nightmares, feelings of 
worthlessness, flashbacks, and jumping at loud noises, such 
as fireworks.  The veteran's flashbacks often consist of 
seeing the faces of men who died in his arms and the 
"mangled bodies of the soldiers in the battlefield he tried 
to save."  The veteran served as a front-line medic.  The 
veteran is reported as often having trouble sleeping because 
of his nightmares.  The veteran reported growing up hunting 
and fishing, but that he "will not have anything to do with 
guns now."  The veteran described himself as alone and 
having no friends.

The veteran reported to the Vet Center counselor that after 
he exited the service, he moved from job to job for 
approximately 15 years.  Some of these jobs he quit because 
he could not get along with the other employees.  The veteran 
indicated that the jobs he has liked the most were the jobs 
where he was able to work alone.  Yard work, watching 
television, going out to eat, and traveling to other cities 
to play slot machines on river boats with his girlfriend are 
things the veteran reported enjoying.  He "very rarely" 
goes to church, as he "doesn't like the crowds."  The 
counselor further noted that the veteran dressed neatly in 
comfortable clothing, was cooperative, and average in 
intelligence.  The veteran was described as having an 
excellent memory, and used appropriate speech with 
appropriate affect.  Motor activity was relaxed, and the 
veteran demonstrated good judgment.

This June 2002 Vet Center typed and photocopied examination 
report, noted the veteran's Global Assessment of Functioning 
(GAF) score as a handwritten 35, with the highest GAF 
(lifespan) at 90.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)].  A GAF score of 31 to 40 indicates some 
impairment in reality testing or communication, e.g., speech 
is illogical, obscure, or irrelevant at times.  A score in 
this 31-40 range could also indicate major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood, e.g., avoiding friends, 
neglecting family, and an inability to work.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  A GAF score of 81 to 90 indicates that the veteran 
is absent symptoms, or has minimal symptoms, such as mild 
anxiety before an exam.  A GAF score of 90 further indicates 
good functioning in all areas of life, reflected by interest 
and involvement in a wide range of activities, being socially 
effective, generally satisfied with life, and having no more 
than the everyday problems or concerns, such as an occasional 
argument with family members.  Id.

In a private psychiatrist's letter dated in August 2002, the 
veteran was diagnosed with chronic PTSD.  He presented for 
the July 2002 referral appointment with symptoms of sleep 
disturbance, disturbing memories, restlessness, feeling tired 
and exhausted, feeling "down in the dumps," and with a lack 
of energy to do this things he used to enjoy.  The private 
psychiatrist assigned the veteran a GAF score of 51.  A GAF 
score of 51 to 60 indicates moderate symptoms such as flat 
affect, circumstantial speech, and occasional panic attacks.  
A score in this 51 to 60 range could also indicate moderate 
difficulty in social or occupational functioning such as few 
friends and conflicts with co-workers.  Id.  It was 
recommended in the letter that the veteran continue to 
receive veterans benefits "as with the above mentioned 
stressors he is not able to work in any meaningful 
employment, in addition his age is a factor that should be 
considered also."

At a VA mental status examination in July 2002, the veteran 
reported that he experiences intrusive, repetitive images of 
the "horrors he witnessed" as a front line medic triggered 
by various cues, which remain "problematic 50 years after."  
The veteran denied feeling any survivor's guilt, stating 
simply that he did his job to his utmost at all times.  The 
veteran reported that after he returned from Korea, he had 
crying spells, and coped poorly for a time by abusing 
alcohol.  The veteran also reported vivid nightmares, in 
which he hears people "hollering and screaming."  He stated 
that he has coped with his memories by structuring his life 
to stay busy with working in jobs that allow him to spend 
plenty of time alone.  The veteran was employed by the same 
company for 34 years in labor positions and as a truck 
driver.  He retired in April 2000.

The veteran also reported that he had been married twice, and 
his second wife had died after 37 years of marriage.  He is 
currently living with a girlfriend, with whom his two 
children do not have a good relationship.  The veteran is 
thus somewhat isolated from his children and grandchildren, 
and this upset him.  The veteran enjoys the company of old 
friends at work and that of his girlfriend.  The veteran 
reported having no legal problems, and there have reportedly 
been no problems with substance abuse since he quit drinking 
in approximately 1973.

The examiner noted that the veteran was alert, well oriented, 
coherent, and pleasant during their interview.  The veteran's 
affect was "blunted" and "his range of emotional 
expression is restricted, as he struggles to suppress the 
traumatic memories."  Frequent nightmares, occasional 
anxiety attacks and flashbacks were reactions to the trauma 
the veteran experienced.  The veteran avoided "many social 
situations that might re-awaken the memories of his terror 
and grief as men died in his arms on the battlefield."  
Although the veteran took pleasure in certain recreational 
activities such as yard work and going for walks, his mood 
fluctuated and he was prone to sitting in a dark room, 
staring at the television.  The veteran was reportedly not 
suicidal or homicidal, and there were no signs of psychosis.  
His memory and intellectual functioning were reported within 
the average range.  At the time of the July 2002 examination, 
the veteran's GAF score was 60.

In September 2002, the veteran was granted service connection 
for PTSD, which was evaluated as 30 percent disabling.  A 30 
percent disability rating for PTSD contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).

As stated in the veteran's October 2002 notice of 
disagreement, after having read the regulations for assigning 
disability evaluations for PTSD, the veteran believes that 
his PTSD warrants a 50 percent disability rating.  A 50 
percent evaluation for PTSD is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

However, on a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  A 70 percent evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 
100 percent evaluation for PTSD requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 

In written statements dated in October 2002 and January 2003, 
the veteran expressed that he did not believe that the July 
2002 VA examination accurately reflected his level of 
disability as the examiner met with him for "45 minutes 
tops."  The veteran also disagreed with the GAF score he 
received from the VA examiner (60), saying that the private 
psychiatrist assessment at 51 and the Vet Center GAF score of 
35 were "more appropriate to my day to day feelings than the 
scores that I received for a one time appointment with a C&P 
examiner."

The veteran filed a substantive appeal to the September 2002 
rating decision in January 2003.  The Board issued a remand 
in January 2004 for a new VA examination and evaluation of 
the veteran's symptoms as well as determining their degree of 
severity, and for a review of evidence newly associated with 
the claims file subsequent to certification to the Board.  
See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).

Upon VA examination in May 2003, the veteran reported 
symptoms consistent with those described above.  
Additionally, he reported that he had been attending sessions 
twice per month, as well as attending Korean War group 
meetings every two weeks.  Exacerbation of the veteran's 
symptoms was reported as tied in with the recent war in Iraq.  
Additionally, the veteran began exhibiting "some avoidant 
behavior as he will not watch TV now because of all the news 
coverage of the war."  The veteran further described his 
three-year long relationship with his girlfriend as "very 
close" and that "he is able to discuss some things with 
her."  Employment and family histories remained consistent 
with those details discussed above.  The veteran stated that 
his daily "quality of life could be a lot better," and 
related financial difficulties as the primary reason for 
this.  He reported that his normal day entailed watching some 
TV, mowing the lawn:  "I do what needs done."  Again, the 
veteran denied smoking, drinking alcohol, and the use of 
illicit drugs.

The veteran was well dressed and groomed.  He was cooperative 
and kept a good attitude.  The examiner reported that the 
veteran seemed "a little anxious in the beginning of the 
interview but later settled down."  The veteran "did not 
display any unusual motor behaviors other then the occasional 
fidgety hands, tapping of the fingers on the arms of the 
chair throughout the discussion, especially when the 
[veteran] was discussing his memories of the war he served 
in."  Good eye contact and appropriate tone of speech were 
noted.  The examiner also noted that the veteran's reported 
mood was both irritable and depressed.  The examiner observed 
the depression, but not the irritability.  The veteran's 
thought process was clear and without delusions or 
hallucinations.  Cognitive function was grossly intact with 
recent memory, long-term memory, and proverb direction.

The veteran was assigned a GAF score of 50-55.  A GAF score 
in the 41 to 50 range indicates serious symptoms such as 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting, or any serious impairment in social, 
occupational, or school functioning, for example, no friends 
and an inability to keep a job.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  Again, a GAF 
score of 51 to 60 indicates moderate symptoms such as flat 
affect, circumstantial speech, occasional panic attacks, and 
moderate difficulty in social or occupational functioning.  
Id.  The VA psychiatrist's assessment supported the diagnosis 
of PTSD and stated, "[we] expect this to continue if not 
possibly worsen with the current war in Iraq."  The veteran 
was prescribed medication to help him sleep.

In June 2003, the veteran returned to the VA for a medication 
review with the VA psychiatrist.  The veteran stated that he 
wished to be taken off of the medication, and to be allowed 
to take it only on an "as needed" basis.  The VA 
psychiatrist agreed to this course of action.  The veteran 
reported some depression, but that "he manages."  The VA 
psychiatrist noted that the veteran seemed stable, "he seems 
a little slow, but otherwise doesn't have any major signs of 
depression or anxiety."  A GAF score of 65 was assigned to 
the veteran.  A GAF score of 61 to 70 indicates some mild 
symptoms such as depressed mood and mild insomnia, or some 
difficulty in social or occupational functioning such as some 
absenteeism or theft, but generally functioning "pretty 
well," and having some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).

Upon VA examination in February 2004, the VA examiner stated 
that the claims file was reviewed, as well as the clinical 
record and its electronic component.  The veteran reported 
consistent family history, occupational history, and symptoms 
with those detailed above.  The veteran indicated that he 
woke at night, "sitting straight up in bed scared as hell."  
After a nightmare awakens him, he stated that he experienced 
a tightness in his chest and up into his neck.  He stated 
that he could not watch war movies.  The veteran also 
recounted specific memories of his time on the front line.  
He added that there were many wartime experiences that he 
could not remember.  The examiner noted that the veteran did 
not seem to have obsessive behaviors, but stated that the 
veteran has to put the newspaper back exactly straight after 
he has read it each morning.

The examiner noted that the veteran's personal appearance and 
hygiene were appropriate, and that his facial expressions 
were generally unchanging.  The veteran's eyes were often 
directed towards the floor, but no specific mannerisms stood 
out.  His speech was "somewhat slow" but the veteran "was 
able to express himself in a reasonable fashion."  Mood and 
affect appeared within to be "within reason," and there was 
no indication of a major thought disorder.  The veteran's 
concentration was appropriate, and he did not complain of 
memory problems.  Judgment and insight appeared intact, and 
his rapport was appropriate.  The examiner noted that the 
veteran had some difficulty organizing his thoughts and 
expressing himself.  The veteran indicated that both his 
depression and his ability to go back to sleep after a 
nightmare were improving.  A GAF score of 60 was assigned.

A March 2003 statement written by the veteran's counselor 
from the Vet Center indicates that the veteran has a lack of 
trust, and "he is very slow to self-disclose all the PTSD 
symptoms and the intensity of the symptoms that he is 
experiencing."  The counselor indicated that the veteran's 
symptoms had increased with exposure to the war in Iraq.  The 
veteran's feelings of anger were noted, as well as how "he 
goes into a rage over the least little thing."  The 
counselor stated, "this veteran often presents at a higher 
functioning level than he really is.  ... This veteran was 
given a 35 on his [GAF] by [a doctor] here at the Vet Center.  
Please consider that GAF as the most accurate."

The veteran and his Vet Center counselor argue that the GAF 
score of 35 assigned as an initial assessment in June 2002 
reflects the most appropriate description of the veteran's 
disability picture.  However, the objective evidence 
indicates that the five evaluations assigning a GAF score of 
50 to 65 (July 2002 VA examination (GAF of 60); August 2002 
private psychiatrist (GAF of 51); May 2003 VA examination 
(GAF of 50-55); June 2003 VA medication review (GAF of 65); 
and February 2004 VA examination (GAF of 60)) must outweigh 
the June 2002 "initial GAF:  (beginning treatment) 35."  
Although the Vet Center counselor's letter dated in March 
2003 indicates that the veteran's symptoms are worse than 
they initially seem, there is no objective evidence to 
support this contention.  Even the Vet Center progress notes 
dating from May 2002 to March 2003 indicate that his symptoms 
are consistent with the VA examination reports, and, 
moreover, that the veteran had excellent participation in his 
group, that he had increased his ability to socialize, was 
making better efforts at controlling his anger, and was 
developing coping skills.  As such, the combination of the 
August 2002 private psychiatrist letter and the comprehensive 
VA examinations of July 2002, May 2003 and February 2004 are 
more probative as to the veteran's current condition than the 
June 2002 "initial" assessment, bolstered by the March 2003 
Vet Center letter.

The veteran's service-connected PTSD is currently rated at 30 
percent disabling.  The veteran contends that a 50 percent 
evaluation is warranted.  As noted above, a 50 percent 
evaluation for PTSD is warranted for occupational and social 
impairment with reduced reliability and productivity, as well 
as difficulty in establishing and maintaining effective work 
and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  With consideration of the entire record, the Board 
finds that the veteran's symptoms more nearly approximate the 
criteria for a 50 percent evaluation.  38 C.F.R. § 4.7 
(2003).  The veteran has difficulty with social relationships 
and has few friends, and experiences panic attacks, as well 
as nightmares, anxiety, depression, and anger.  

Nevertheless, an initial rating in excess of 50 percent is 
not warranted.  The veteran is generally functioning 
satisfactorily, with routine behavior, self-care, and 
"conversation normal."  He has denied suicidal ideation, 
and obsessional rituals interfering with routine activity 
have not been shown.  Accordingly, an initial evaluation in 
excess of 50 percent for the veteran's PTSD is not warranted.

Accordingly, affording the veteran the benefit of the doubt, 
an initial evaluation of 50 percent, but no more, for PTSD is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating of 50 percent for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits. 



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



